On Respondent’s Motion for Rehearing or to Transfer Cause to Supreme Court
PER CURIAM.
In her motion for rehearing plaintiff points out that the supplemental transcript does not contain a copy of the judgment rendered in the trial court. Pursuant to 42 V.A.M.S. Supreme Court Rule 1.03 we ordered that the clerk of the trial court send up the original judgment, which has been filed. The judgment, now a part of the record of this court, is in due form.
We have carefully considered but find no merit in the six other grounds set forth in the motion, and accordingly overrule the same.
RUDDY, P. J., ANDERSON, J., and JOHN K. REGAN, Special Judge, concur.